686 S.E.2d 154 (2009)
STATE of North Carolina
v.
Eric Dennis WELLS.
No. 315P09.
Supreme Court of North Carolina.
October 8, 2009.
Eric Dennis Wells.
Kathleen N. Bolton, Assistant Attorney General.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of August 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of October 2009."